Name: Commission Regulation (EC) NoÃ 98/2008 of 1 February 2008 amending several regulations as regards the combined nomenclature codes for certain beef and veal products
 Type: Regulation
 Subject Matter: animal product;  tariff policy
 Date Published: nan

 2.2.2008 EN Official Journal of the European Union L 29/5 COMMISSION REGULATION (EC) No 98/2008 of 1 February 2008 amending several regulations as regards the combined nomenclature codes for certain beef and veal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricultural products (1), and in particular Article 2(1) thereof, Whereas: (1) Commission Regulation (EC) No 1214/2007 of 20 September 2007 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (2) provides for amendments to the combined nomenclature for certain beef and veal products. (2) Regulations amending Annex I to Council Regulation (EEC) No 2658/87 (3) in previous years have also introduced changes to the combined nomenclature for certain beef and veal products, and not all of these amendments are reflected in the following Regulations governing the common organisation of the market in beef and veal: Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (4); Commission Regulation (EC) No 1731/2006 of 23 November 2006 on special detailed rules for the application of export refunds in the case of certain preserved beef and veal products (5) and Commission Regulation (EC) No 545/2007 of 16 May 2007 opening and providing for the administration of an import tariff quota for frozen beef intended for processing (1 July 2007 to 30 June 2008) (6). (3) Regulations (EC) No 1254/1999, (EC) No 1731/2006 and (EC) No 545/2007 should therefore be amended accordingly. (4) The amendments provided for in this Regulation should apply from 1 January 2008, the date of entry into force of Regulation (EC) No 1214/2007. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 1254/1999 is amended as follows: 1. Point (a) of the table is amended as follows: (a) the CN code 0210 90 41 for Thick skirt and thin skirt, salted, in brine, dried or smoked is replaced by the CN code 0210 99 51; (b) the CN code 0210 90 90 for Edible flours and meals of meat or meat offal is replaced by the CN code 0210 99 90. 2. Point (b) of the table is amended as follows: (a) the CN codes 0206 10 91 and 0206 10 99 for Edible offal of bovine animals excluding thick skirt and thin skirt, fresh or chilled, other than for the manufacture of pharmaceutical products are replaced by the CN code 0206 10 98; (b) the CN codes 0206 21 00, 0206 22 90 and 0206 29 99 for Edible offal of bovine animals excluding thick skirt and thin skirt, frozen, other than for the manufacture of pharmaceutical products are replaced by the CN codes 0206 21 00, 0206 22 00 and 0206 29 99; (c) the CN code 0210 90 49 for Edible meat offal of bovine animals, salted, in brine, dried or smoked, other than thick skirt and thin skirt is replaced by the CN code 0210 99 59; (d) the CN codes 1602 50 31 to 1602 50 80 for Other prepared or preserved meat or meat offal, of bovine animals, other than uncooked meat or meat offal and mixtures of cooked meat or offal and uncooked meat or offal are replaced by the CN codes 1602 50 31 and 1602 50 95. Article 2 Article 1 of Regulation (EC) No 1731/2006 is replaced by the following: Article 1 Scope Without prejudice to Regulation (EC) No 800/1999, the payment of an export refund on preserved products falling within CN codes 1602 50 31 9125, 1602 50 31 9325, 1602 50 95 9125 and 1602 5095 9325 (hereinafter the preserved products) shall be subject to compliance with the conditions laid down by this Regulation. Article 3 In Article 2(1) of Regulation (EC) No 545/2007, the first subparagraph is replaced by the following: For the purposes of this Regulation, an A-product shall mean a processed product falling within CN code 1602 10, 1602 50 31 or 1602 50 95, not containing meat other than that of animals of the bovine species, with a collagen/protein ratio of no more than 0,45 and containing by weight at least 20 % of lean meat, excluding offal and fat, with meat and jelly accounting for at least 85 % of the total net weight. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 34, 9.2.1979, p. 2. Regulation as last amended by Regulation (EC) No 3290/94 (OJ L 349, 31.12.1994, p. 105). (2) OJ L 286, 31.10.2007, p. 1. (3) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1352/2007 (OJ L 303, 21.11.2007, p. 3). (4) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (5) OJ L 325, 24.11.2006, p. 12. (6) OJ L 129, 17.5.2007, p. 14.